Sedgwick, C.,
concurring.
I concur in the opinion of my Brother Oldham, because the answer filed with the motion to open the judgment was not sufficient. The statute provides that it must be a'full answer. That is, it must answer all of the petition. A general denial is a full answer. But a general denial, under our Code, must deny “each material allegation of the petition.” This answer (which is quoted in the original opinion in this case) “denies the allegations contained in plaintiff’s petition.” In Moak’s Yan Santvoord’s Pleadings [3d ed.], p. 530, it is said: “The answer is required to contain a ‘general or specific denial of each material allegation/ etc. An answer that ‘the defendant denies *607the plaintiff’s complaint,’ or, ‘denies tbe allegations contained in the plaintiff’s complaint in manner and form as set forth therein,’ would be manifestly insufficient. Effect must be given to the words, ‘each material allegation.’ And if the general denial or traverse is used, it should be strictly in the form, ‘each allegation,’ or, ‘each and every allegation set forth in the plaintiff’s complaint.’ This will prevent the abuse of this general form of traverse, in cases where the plaintiff verifies his complaint for the purpose of narrowing down the issue by obtaining from the other side an admission of those material facts about which there can be no dispute. A denial of ‘each allegation,’ is in term distributive; and if a single allegation in the complaint be true, the defendant will not be able to use this general form of traverse.” Judge Maxwell, in his Code Pleadings, p. 386, says: “It is not sufficient to deny ‘the plaintiff’s petition,’ or the allegations of ‘the plaintiff’s petition as therein set forth,’ because the Code requires a ‘denial of each material allegation of the petition controverted by the defendant.’ ” Under these authorities this language, “denies the allegations contained in plaintiff’s petition,” does not constitute a general denial, and being accompanied by the statement that this language is used because the plaintiff has not sufficient information to admit the allegations of the petition, and for the purpose of putting the plaintiff upon proof, the answer is clearly evasive, and not the full answer required by the statute. The trial court overruled the motion to open the judgment because the applicant “tenders no issue as against the plaintiff by the showing now on file,” which is the true reason for overruling the motion, and the order of the trial court ought to be affirmed.
By the Court:
For the reasons stated in the foregoing opinion, the former judgment is adhered to.
Affikmed.
Sullivan, J., absent, not voting.